Citation Nr: 0406694	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $1,486.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from April 1944 to November 
1944.  

In June 2001, the veteran requested waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) improved 
pension benefits in the amount of $789.00.  In December 2001, 
the Roanoke, Virginia, Regional Office (RO) proposed to 
retroactively reduce the veteran's VA improved pension 
benefits as of July 1, 1996, based upon his receipt of Social 
Security Administration (SSA) benefits.  In March 2002, the 
RO implemented the proposed reduction.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 14, 2002, decision of the RO's 
Committee on Waivers and Compromises (Committee) which noted 
that (1) there was an initial overpayment of VA improved 
pension benefits to the veteran in the amount of $789.00 
arising from a miscalculation of the veteran's unreimbursed 
medical expenses (UME); (2) a March 1, 2002, RO determination 
had retroactively reduced the veteran's VA improved pension 
benefits as of August 1, 1996, due to his receipt of SSA 
benefits; and (3) the veteran had a "total indebtedness of 
$14,865.00."  The Committee granted a waiver of recovery of 
$13,379.00 and denied waiver of recovery of the remaining 
$1,486.00 of the overpayment of VA improved pension benefits.  

In February 2004, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  During this hearing, the 
veteran indicated that he thought he was present to discuss 
his claim for service connection for a hernia condition.  The 
RO addressed the issue of whether new and material evidence 
to reopen a claim for service connection for a right inguinal 
hernia had been received, and found that it had not, in its 
decision of January 23, 2002.  It does not appear that the 
veteran submitted a notice of disagreement to this decision 
in a timely manner.  This issue is referred to the RO for 
appropriate action.  The American Legion has represented the 
veteran throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND
The veteran's June 2001 waiver request is specifically 
directed to an overpayment of VA improved pension benefits in 
the amount of $789.00 associated with a miscalculation of his 
UME.  In March 2002, the RO reduced the veteran's VA improved 
pension benefits based upon his receipt of previously 
unreported SSA benefits.  The veteran was apparently 
initially informed of the resulting overpayment of VA 
improved pension benefits in the amount of $14,076.00 by the 
Committee's March 2002 decision which combined the two 
overpayments; granted a waiver of approximately ninety 
percent of the veteran "total indebtedness;" and denied the 
remaining ten percent.  

The Board initially observes that the RO improperly combined 
the alleged overpayments of VA improved pension benefits in 
the amounts of $789.00 and $14,076.00.  The creation and 
waiver of the two overpayments are separate and distinct 
issues and must be separately addressed on appeal.  The 
record does not contain either the RO decisions from which 
the $789.00 overpayment arose; the notice to the veteran of 
the overpayment of VA improved pension benefits in the 
calculated amount of $789.00, or the notice to the veteran of 
the overpayment of VA improved pension benefits in the 
calculated amount of $14,076.00 and his appellate and waiver 
rights.  Such documentation would be helpful in resolving the 
issues raised by the instant appeal.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should attempt to obtain 
copies of the RO's notices to the veteran 
of the overpayments in the calculated 
amount of $789.00 and $14,076.00 and his 
associated waiver and appellate rights.  
If the RO is unable to obtain the 
documentation, it should attempt to have 
the appropriate authority prepare 
certifications regarding when the notices 
of the overpayment were mailed to the 
veteran and what information was 
contained in the notices, including 
information regarding his right to 
request waiver.  All resulting 
documentation should be incorporated into 
the claims files.  

2.  The RO should prepare a complete paid 
and due audit for the entire period of 
both overpayments.  The RO should also 
indicate how its March 2002 waiver of 
$13,379.00 was applied to each of the 
veteran's separate overpayments.  If the 
full amount of the overpayment of VA 
improved pension benefits in the amount 
of $789.00 has been waived, the RO should 
specifically indicate that fact.  The 
veteran and his accredited representative 
should be sent a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amounts and 
periods of the overpayments.  

3.  The RO should then request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  

4.  The Committee should then 
readjudicate the veteran's entitlement to 
waiver of recovery of (1) an overpayment 
of VA improved pension benefits in the 
amount of $789.00 and (2) an overpayment 
of VA improved pension benefits in the 
amount of $14,076.00.  If the benefits 
sought on appeal, or any portion thereof, 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  Specifically, the SSOC 
should include a discussion of the events 
which led to the creation of the 
overpayments and an explanation of the 
amounts of the indebtedness assessed 
against the veteran.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


